DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application. Amended claims 1, 2, 4, 6, and 9 have been noted. The amendment filed 6/17/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
Applicant’s amendment was sufficient to overcome the previous rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (US 2018/0053659) in view of Itami et al (US 2018/0112079).
Chakraborty discloses a film forming method for forming a film on a substrate top face including a first region in which a metal 502 is exposed and a second region in which an insulator 504 is exposed (Fig. 5A) [0024], the method comprising: a SAM forming process of forming a self assembled monolayer (SAM) film 506 on the first region (Fig. 5B) [0025]; and a film growth process of forming a predetermined film 508 on the second region 504 after execution of the SAM forming process (Fig. 5C) [0026]. Metal surface 502 may be copper [0024].
Chakraborty does not disclose that the SAM film is of a perfluoropolyether group-containing compound represented by formula (1) or (2). 
Itami discloses a surface-treating agent comprising a SAM [0275] of a pefluoropolyether group-containing compound represented by at least formula (1) or (2) [0042]-[0048]; [0175]; [0193]-[0195]; [0201]-[0204]. The surface treating agent may be applied to metal surfaces, such as copper [0235]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use other SAM compounds having an affinity for metal surfaces such as the surface treating agent of Itami in the process of Chakraborty as an alternative to inhibit deposition on the metal surface.
Regarding Claims 2-9, Itami discloses a number average molecular weigh within the claimed range [0218[ and deposition of the SAM by vapor deposition [0246]. Chakraborty discloses before execution of the film growth process, rinsing to remove an excess SAM [0025]; a cleaning process prior to execution of the SAM forming process [0020]; a SAM removal process after execution of the film growth process [0027]; the metal surface may be copper, cobalt, etc. [0024]; the insulator may be silicon nitride, silica, etc. [0024]; and an apparatus having a unit configured to form a SAM film and a unit configured to form a predetermined film (Fig. 1). Itami also discloses an apparatus comprising a unit configured to form a SAM film of a perfluoropolyether group-containing compound (Fig. 1 and Fig. 2). 
Thus, claims 1-9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of 35 USC 103 over the combined teachings of Chakraborty and Itami.
Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. Applicant argues that Itami does not describe or reasonably suggest that the SAM film is formed as the mask having the effect of suppressing formation of a film on the metal region. This is not found persuasive because Chakraborty discloses that SAM films are used as a mask to prevent films from forming on selected surfaces, such as a metal surface of a substrate [0026]. Thus, it would have been obvious to use the SAM film of Itami as an alternative mask material in the process of Chakraborty since it also has an affinity for metal surfaces and desired properties can be selected based on the composition of the SAM (e.g. functional groups chosen) (Itami [0231]). 
Applicant argues that the perfluoropolyether group-containing compound of Itami is different from that of claim 1 since the functional group of Y-A provides a different definition of “A” than that of claim 1. This is not found persuasive because Itami discloses formula (E1) in [0175] wherein Rc2 may be a -OH or OR group [0201]; R is an alkyl having 1-4 carbon atoms [0193]-[0195]; m2 may be 3; and k2, l2, and n2 may be 0 [0203]-[0204]. Various properties of the film may be obtained, such as surface slip property, depending on a composition of the surface treating agent [0231]. Thus, it would have been obvious to one of ordinary skill in the art to modify the functional groups in the SAM composition of Itami, such as the functional groups A as claimed, in order to provide desired film properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715